Citation Nr: 0730612	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-38 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claim for 
service connection for PTSD.


FINDING OF FACT

The veteran does not have a current medical diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims he currently has PTSD as a result of his 
service in Vietnam.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In January 2002, the veteran was advised as to what evidence 
VA was responsible for obtaining and what evidence the 
veteran should submit.  He was also informed as to the type 
of evidence which would support his claim.  The veteran was 
told that it was his responsibility to make sure VA received 
medical records and that he should send in the evidence VA 
needs.  The letter, in essence, advised him to submit any 
evidence he might have in his possession or identify any 
evidence that might support his claim, although it did not 
specifically set forth that advice in those words.  The 
January 2002 letter advised the veteran of each notice 
element required by 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. 
§ 5103(a).  The January 2002 letter did not provide the 
veteran with notice regarding the effective date and 
disability evaluations available, should service connection 
be established for any claimed disability.  As the veteran's 
claim for service connection is denied herein, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot and VA's failure in this regard 
in nonprejudicial to the veteran.  In June 2003, VA sent 
another letter to the veteran asking for additional 
information and providing him with information as to the 
evidence VA had in association with his claim.

Complete notice was provided prior to the final adjudication 
of the claim in the July 2004 statement of the case, which 
contained the complete text of the VCAA and explained that 
the veteran did not have a clear diagnosis of PSTD.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The notice 
provided met both the law and the spirit of VCAA.  The timing 
of notice did not affect the essential fairness of the 
adjudication or prejudice the veteran, since the record shows 
that VA obtained all evidence identified by the veteran.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007).

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records 
and VA clinical records are associated with the claims file.  
A VA examination was conducted.  VA afforded the veteran an 
opportunity to submit any additional evidence and to identify 
any relevant evidence and he has done so.

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
for an increased rating.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  All requirements of the duty to notify 
the veteran and the duty to assist the veteran are met.

Claim for Service Connection for PTSD

In order to establish direct service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The threshold question is whether the veteran has a current 
medical diagnosis of PTSD.  A PTSD diagnosis was assigned by 
a VA provider in December 1999.  However, the examiner did 
not give his rationale and relied on history provided by the 
veteran.  A PTSD diagnosis was also assigned by a provider 
who oversaw PTSD group therapy attended by the veteran in 
July 2003 to December 2003.  The veteran went to the VA 
treatment facility requesting a PTSD group to join and was 
not individually evaluated or assigned a current diagnosis 
before attending group.  He was seen individually only twice.

In May 2002, a VA examiner declined to assign a diagnosis of 
PTSD.  The claims file and medical records were reviewed and 
the examiner administered the Clinician-Administered PTSD 
Scale for the DSM-IV (CAPS).  Following a detailed interview 
and using the CAPS test, the examiner determined the veteran 
did not evidence symptoms of a frequency or intensity which 
would warrant a PTSD diagnosis.  A diagnosis of major 
depressive disorder with psychotic features and alcohol 
dependance was assigned.  The examiner noted that the 
veteran's symptoms were not severe or frequent enough to 
warrant a diagnosis of PTSD.  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board finds the 
opinion of the May 2002 VA examiner is more probative than 
those of the other VA providers, given her thorough review of 
the file and evaluation of the veteran, her use of the CAPS 
test in assigning a diagnosis, and her explanation that the 
veteran's symptoms are more attributable to a mood disorder.  
Comparatively, the December 1990 provider did not use the 
CAPS test and did not rely on a review of the veteran's 
claims file, instead relying on a history provided by the 
veteran.  The diagnoses assigned during group therapy were 
not based on any evaluation of the veteran whatsoever, and 
most of them were assigned only after observing the veteran 
in a group therapy setting.

Finally, the Board has considered the statements of the 
veteran and family members, essentially indicating that he is 
troubled and has PTSD.  A service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Board notes that 
lay persons, such as the veteran and family members, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Accordingly, the Board concludes that the 
veteran does not have competent medical evidence of PTSD.

Where the medical evidence establishes a veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.  The claim for 
service connection for PTSD cannot be granted.


ORDER

The claim for service connection for PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


